--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
KIDVILLE, INC.


2008 INCENTIVE COMPENSATION PLAN

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
1.           Purpose                                                                                              
1
2.           Definitions                                                                                          1
3.           Administration.                                                                                         
6 
4.           Shares Subject to
Plan.                                                                                     7
5.           Eligibility                                                                                             8
6.           Specific Terms of
Awards.                                                                                      
8
7.           Certain Provisions Applicable to
Awards.                                                                          13
8.           Code Section 162(m)
Provisions.                                                                                 
15
9.           Change in
Control.                                                                                         
16
10.         General
Provisions.                                                                                        
18
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 




KIDVILLE, INC.
2008 INCENTIVE COMPENSATION PLAN


1. Purpose.  The purpose of this 2008 INCENTIVE COMPENSATION PLAN (the “Plan”)
is to assist KIDVILLE, INC., a Delaware corporation (the “Company”) and its
Related Entities (as hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s stockholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
stockholder value.
 
2. Definitions.  For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.
 
(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award, Share granted as a bonus or in lieu of another Award,
Dividend Equivalent, Other Stock-Based Award or Performance Award, together with
any other right or interest, granted to a Participant under the Plan.
 
(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.
 
(c) “Beneficiary” and “Beneficial Ownership” means the person, persons, trust or
trusts that have been designated by a Participant in his or her most recent
written beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof.  If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
 
(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.
 
(e) “Board” means the Company’s Board of Directors.
 
(f) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement.  In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the Participant of
any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or a Related Entity, (iv) any act by the Participant
of
 
 
 

--------------------------------------------------------------------------------


 
 
dishonesty or bad faith with respect to the Company or a Related Entity, (v) use
of alcohol, drugs or other similar substances in a manner that adversely affects
the Participant’s work performance, or (vi) the commission by the Participant of
any act, misdemeanor, or crime reflecting unfavorably upon the Participant or
the Company or any Related Entity.  The good faith determination by the
Committee of whether the Participant’s Continuous Service was terminated by the
Company for “Cause” shall be final and binding for all purposes hereunder.
 
(g) “Change in Control” means a Change in Control as defined in Section 9(b) of
the Plan.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
 
(i) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board, or
for any other reason determined by the Board, then the Board shall serve as the
Committee.  The Committee shall consist of at least two directors, and each
member of the Committee shall be (i) a “non-employee director” within the
meaning of  Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
(ii) an “outside director” within the meaning of Section 162(m) of the Code and
(iii) “Independent”.
 
(j) “Consultant” means any natural person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(k) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider.  Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except as otherwise provided in the Award
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
 
(l) “Covered Employee” means the Person who, as of the end of the taxable year,
either is the principal executive officer of the Company or is serving as the
acting principal executive officer of the Company, and each other Person whose
compensation is required to be disclosed in the Company’s filings with the
Securities and Exchange Commission by reason of that person being among the
three highest compensated officers of the Company as of the end of a taxable
year, or such other person as shall be considered a “covered employee” for
purposes of Section 162(m) of the Code.
 
 
2

--------------------------------------------------------------------------------


 
 
(m) “Deferred Stock” means a right to receive Shares, including Restricted
Stock, cash measured based upon the value of Shares or a combination thereof, at
the end of a specified deferral period.
 
(n) “Deferred Stock Award” means an Award of Deferred Stock granted to a
Participant under Section 6(e) hereof.
 
(o) “Director” means a member of the Board or the board of directors of any
Related Entity.
 
(p) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.
 
(q) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.
 
(r) “Effective Date” means the effective date of the Plan, which shall be the
date on which this Plan is approved by stockholders of the Company eligible to
vote in the election of directors, by a vote sufficient to meet the requirements
of Code Sections 162(m) (if applicable) and 422, applicable requirements under
the rules of any stock exchange or automated quotation system on which the
Shares may be listed on quoted, and other laws, regulations and obligations of
the Company applicable to the Plan.
 
(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity.  The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options.  An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.
 
(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity.  The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
 
(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
 
(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee.
 
(w) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement.  In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any
 
 
3

--------------------------------------------------------------------------------


 
 
such agreement or any such definition in such agreement, such term shall mean:
(i) the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s duties or responsibilities as assigned by the
Company or a Related Entity, or any other action by the Company or a Related
Entity which results in a material diminution in such duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or a Related Entity promptly after receipt of notice thereof given by the
Participant; (ii) any material failure by the Company or a Related Entity to
comply with its obligations to the Participant as agreed upon, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company or a Related Entity promptly after receipt of
notice thereof given by the Participant; or (iii) the Company’s or Related
Entity’s requiring the Participant to be based at any office or location outside
of fifty miles from the location of employment or service as of the date of
Award, except for travel reasonably required in the performance of the
Participant’s responsibilities.
 
(x) “Incentive Stock Option” means any Option designated as an incentive stock
option within the meaning of Section 422 of the Code or any successor provision
thereto.
 
(y) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the American
Stock Exchange or any national securities exchange on which any securities of
the Company are listed for trading, and if not listed for trading, by the rules
of the American Stock Exchange.
 
(z) “Incumbent Board” means the Incumbent Board as defined in Section 9(b)(ii)
of the Plan.
 
(aa) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.
 
(bb) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.
 
(cc) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.
 
(dd) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(ee) “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Section 6(h).
 
(ff) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.
 
(gg) “Performance Share” means any grant pursuant to Section 6(h) of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash,
 
 
4

--------------------------------------------------------------------------------


 
 
Shares, other property, or any combination thereof, upon achievement of such
performance goals during the Performance Period as the Committee shall establish
at the time of such grant or thereafter.
 
(hh) “Performance Unit” means any grant pursuant to Section 6(h) of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.
 
(ii) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.
 
(jj) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
 
(kk) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
(ll) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.
 
(mm) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
 
(nn) “Shares” means the shares of common stock of the Company, par value $0.001
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.
 
(oo) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.
 
(pp) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.
 
(qq) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, Awards previously granted, or
the
 
 
 
5

--------------------------------------------------------------------------------


 
 
right or obligation to make future Awards, by a company acquired by the Company
or any Related Entity or with which the Company or any Related Entity combines.
 
3. Administration.
 
(a) Authority of the Committee.  The Plan shall be administered by the
Committee, including the Board acting as the Committee.  The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan.  In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be required to follow past practices, act in a manner consistent with
past practices, or treat any Eligible Person or Participant in a manner
consistent with the treatment of other Eligible Persons or Participants.
 
(b) Manner of Exercise of Committee Authority.  The Committee, and not the
Board, shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act.  Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Eligible Persons, Participants, Beneficiaries,
transferees under Section 10(b) hereof or other persons claiming rights from or
through a Participant, and stockholders.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Company or any Related Entity, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions as the
Committee may determine to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the Company
and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.  The Committee
may appoint agents to assist it in administering the Plan.
 
(c) Limitation of Liability.  The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.
 
 
6

--------------------------------------------------------------------------------


 
4. Shares Subject to Plan.
 
(a) Limitation on Overall Number of Shares Available for Delivery Under
Plan.  Subject to adjustment as provided in Section 10(c) hereof, the total
number of Shares reserved and available for delivery under the Plan shall be
Nine Million (9,000,000).  Any Shares that are subject to Awards of Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share granted. Any Shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against this limit as
one and one-half (1.5) Shares for every one (1) Share granted. Any Shares
delivered under the Plan may consist, in whole or in part, of authorized and
unissued shares or treasury shares.
 
(b) Application of Limitation to Grants of Award.  No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards.  The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.
 
(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.
 
(i) If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
Awards under the Plan, subject to Section 4(c)(v) below.
 
(ii) In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such option or other award are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under the Plan.
 
(iii) Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or authorized for grant to a Participant in any period.  Additionally,
in the event that a company acquired by the Company or any Related Entity or
with which the Company or any Related Entity combines has shares available under
a pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for delivery pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could
 
 
7

--------------------------------------------------------------------------------


 
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
 
(iv) Any Share that again become available for delivery pursuant to this Section
4(c) shall be added back as one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights granted under the Plan, and as one and one-half
(1.5) Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan.
 
(v) Notwithstanding anything in this Section 4(c) to the contrary, but subject
to adjustment as provided in Section 10(c) hereof, the maximum aggregate number
of Shares that may be issued under the Plan as a result of the exercise of the
Incentive Stock Options shall be Nine Million (9,000,000) Shares.
 
5. Eligibility.  Awards may be granted under the Plan only to Eligible Persons.
 
6. Specific Terms of Awards.
 
(a) General.  Awards may be granted on the terms and conditions set forth in
this Section 6.  In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of the Participant’s Continuous Service
and terms permitting a Participant to make elections relating to his or her
Award.  The Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Award that is not
mandatory under the Plan.  Except in cases in which the Committee is authorized
to require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of Delaware law,
no consideration other than services may be required for the grant (as opposed
to the exercise) of any Award.
 
(b) Options.  The Committee is authorized to grant Options to any Eligible
Person on the following terms and conditions:
 
(i) Exercise Price.  Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not, in the case of Incentive
Stock Options, be less than 100% of the Fair Market Value of a Share on the date
of grant of the Option and shall not, in any event, be less than the par value
of a Share on the date of grant of the Option.  If an Employee owns or is deemed
to own (by reason of the attribution rules applicable under Section 424(d) of
the Code) more than 10% of the combined voting power of all classes of stock of
the Company (or any parent corporation or subsidiary corporation of the Company,
as those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such employee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted.
 
 
8

--------------------------------------------------------------------------------


 
(ii) Time and Method of Exercise.  The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of the
Sarbanes-Oxley Act of 2002, or any rule or regulation adopted thereunder or any
other applicable law), and the methods by or forms in which Shares will be
delivered or deemed to be delivered to Participants.
 
(iii) Incentive Stock Options.  The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code.  Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification.  Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:
 
(A)           the Option shall not be exercisable for more than ten years after
the date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and
 
(B)           The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the Shares with respect to which Incentive
Stock Options granted under the Plan and all other option plans of the Company
(and any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424(e) and (f) of the Code, respectively) that
become exercisable for the first time by the Participant during any calendar
year shall not (to the extent required by the Code at the time of the grant)
exceed $100,000.
 
(c) Stock Appreciation Rights.  The Committee may grant Stock Appreciation
Rights to any Eligible Person in conjunction with all or part of any Option
granted under the Plan or at any subsequent time during the term of such Option
(a “Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation
 
 
 
9

--------------------------------------------------------------------------------


 
Right”), in each case upon such terms and conditions as the Committee may
establish in its sole discretion, not inconsistent with the provisions of the
Plan, including the following:
 
(i) Right to Payment.  A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise over
(B) the grant price of the Stock Appreciation Right as determined by the
Committee.  The grant price of a Stock Appreciation Right shall not be less than
100% of the Fair Market Value of a Share on the date of grant, in the case of a
Freestanding Stock Appreciation Right, or less than the associated Option
exercise price, in the case of a Tandem Stock Appreciation Right.
 
(ii) Other Terms.  The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.
 
(iii) Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right may
be granted at the same time as the related Option is granted or, for Options
that are not Incentive Stock Options, at any time thereafter before exercise or
expiration of such Option.  Any Tandem Stock Appreciation Right related to an
Option may be exercised only when the related Option would be exercisable and
the Fair Market Value of the Shares subject to the related Option exceeds the
exercise price at which Shares can be acquired pursuant to the Option.  In
addition, if a Tandem Stock Appreciation Right exists with respect to less than
the full number of Shares covered by a related Option, then an exercise or
termination of such Option shall not reduce the number of Shares to which the
Tandem Stock Appreciation Right applies until the number of Shares then
exercisable under such Option equals the number of Shares to which the Tandem
Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.
 
(d) Restricted Stock Awards.  The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:
 
(i) Grant and Restrictions.  Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction
Period”).  The terms of any Restricted Stock Award granted under the Plan shall
be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan.  The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or
 
 
 
10

--------------------------------------------------------------------------------


 
otherwise, as the Committee may determine at the date of grant or
thereafter.  Except to the extent restricted under the terms of the Plan and any
Award Agreement relating to a Restricted Stock Award, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee).  During the Restriction Period, subject to Section 10(b) below, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.
 
(ii) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes.
 
(iii) Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
 
(iv) Dividends and Splits.  As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan.  Unless otherwise determined by the Committee, Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.
 
(e) Deferred Stock Award.  The Committee is authorized to grant Deferred Stock
Awards to any Eligible Person on the following terms and conditions:
 
(i) Award and Restrictions.  Satisfaction of a Deferred Stock Award shall occur
upon expiration of the deferral period specified for such Deferred Stock Award
by the Committee (or, if permitted by the Committee, as elected by the
Participant).  In addition, a Deferred Stock Award shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.  A
Deferred Stock Award may be satisfied by delivery of Shares, cash equal to the
Fair Market Value of the specified number of Shares covered by the Deferred
Stock, or a combination thereof, as determined by the Committee
 
 
11

--------------------------------------------------------------------------------


 
 
at the date of grant or thereafter.  Prior to satisfaction of a Deferred Stock
Award, a Deferred Stock Award carries no voting or dividend or other rights
associated with Share ownership.
 
(ii) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Deferred Stock Award), the Participant’s
Deferred Stock Award that is at that time subject to a risk of forfeiture that
has not lapsed or otherwise been satisfied shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to a
Deferred Stock Award shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of any Deferred Stock Award.
 
(iii) Dividend Equivalents.  Unless otherwise determined by the Committee at
date of grant, any Dividend Equivalents that are granted with respect to any
Deferred Stock Award shall be either (A) paid with respect to such Deferred
Stock Award at the dividend payment date in cash or in Shares of unrestricted
stock having a Fair Market Value equal to the amount of such dividends, or (B)
deferred with respect to such Deferred Stock Award and the amount or value
thereof automatically deemed reinvested in additional Deferred Stock, other
Awards or other investment vehicles, as the Committee shall determine or permit
the Participant to elect.  The applicable Award Agreement shall specify whether
any Dividend Equivalents shall be paid at the dividend payment date, deferred or
deferred at the election of the Participant.  If the Participant may elect to
defer the Dividend Equivalents, such election shall be made within 30 days after
the grant date of the Deferred Stock Award, but in no event later than 12 months
before the first date on which any portion of such Deferred Stock Award vests.
 
(f) Bonus Stock and Awards in Lieu of Obligations.  The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act.  Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee.
 
(g) Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the regular
dividends paid with respect to a specified number of Shares, or other periodic
payments.  Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award.  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.  Any such determination by the Committee shall be made at
the grant date of the applicable Award.
 
 
12

--------------------------------------------------------------------------------


 
(h) Performance Awards.  The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions.  The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award.  Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.  Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis.
 
(i) Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan.  Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan.  The Committee shall determine the terms and conditions of such
Awards.  Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(i) shall be purchased for such consideration,
(including without limitation loans from the Company or a Related Entity
provided that such loans are not in violation of the Sarbanes Oxley Act of 2002,
or any rule or regulation adopted thereunder or any other applicable law) paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards or other property, as the Committee shall
determine.
 
7. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, Tandem and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award.  In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Deferred Stock or Restricted Stock), or in which the
exercise price, grant price or purchase price of the Award in the nature of a
right
 
 
13

--------------------------------------------------------------------------------


 
that may be exercised is equal to the Fair Market Value of the underlying Stock
minus the value of the cash compensation surrendered (for example, Options or
Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered), provided that
any such determination to grant an Award in lieu of cash compensation must be
made in compliance with Section 409A of the Code.
 
(b) Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under Section
422 of the Code).
 
(c) Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, provided that any determination to pay in installments or on a deferred
basis shall be made by the Committee at the date of grant.  Any installment or
deferral provided for in the preceding sentence shall, however, be subject to
the Company’s compliance with applicable law and all applicable rules of the
American Stock Exchange or any national securities exchange on which the
Company’s securities are listed for trading.  The settlement of any Award may be
accelerated, and cash paid in lieu of Shares in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (in addition to a Change in Control).  Installment or deferred payments
may be required by the Committee (subject to Section 10(e) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award Agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee.  The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.
 
(d) Exemptions from Section 16(b) Liability.  It is the intent of the Company
that the grant of any Awards to, or other transaction by, a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b)
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3, then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).
 
(e) Code Section 409A.
 
(i) It is the intention of the Company that Awards under the Plan shall comply
with the provisions of Section 409A of the Code, applicable Treasury Regulations
and other applicable administrative guidance, and the Plan shall be interpreted
in such manner.
 
 
14

--------------------------------------------------------------------------------


 
(ii) With respect to any Award that constitutes a “nonqualified deferred
compensation plan” under Section 409A of the Code (a “Section 409A Plan”), any
references herein to a termination of employment shall mean a separation from
service within the meaning of Section 409A and applicable Treasury Regulations.
 
8. Code Section 162(m) Provisions.
 
(a) Covered Employees.  The Committee, in its discretion, may determine at the
time an Award is granted to an Eligible Person who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, that the provisions of this
Section 8 shall be applicable to such Award.
 
(b) Performance Criteria.  If an Award is subject to this Section 8, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be contingent upon achievement
of one or more objective performance goals.  Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  One or more of the following
business criteria for the Company, on a consolidated basis, and/or for Related
Entities, or for business or geographical units of the Company and/or a Related
Entity (except with respect to the total stockholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for such Awards: (1) earnings per share; (2) revenues or margins; (3) cash
flow; (4) operating margin; (5) return on net assets, investment, capital, or
equity; (6) economic value added; (7) direct contribution; (8) net income;
pretax earnings; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income; income before interest income
or expense, unusual items and income taxes, local, state or federal and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures;
(12) total stockholder return; (13) debt reduction; (14) market share; (15)
entry into new markets, either geographically or by business unit; (16) customer
retention and satisfaction; (17) strategic plan development and implementation,
including turnaround plans; and/or (18) the Fair Market Value of a Share.  Any
of the above goals may be determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of companies that are comparable to the Company.  In
determining the achievement of the performance goals, the Committee shall
exclude the impact of any (i) restructurings, discontinued operations,
extraordinary items and other unusual or non-recurring charges, (ii) event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management or (iii) change in accounting
standards required by generally accepted accounting principles.
 
(c) Performance Period; Timing For Establishing Performance Goals.  Achievement
of performance goals in respect of Performance Awards shall be measured over a
 
 
15

--------------------------------------------------------------------------------


 
 
Performance Period as specified by the Committee.  Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or at such other date as may be required
or permitted for “performance-based compensation” under Code Section 162(m).
 
(d) Adjustments.  The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8.  The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.
 
(e) Committee Certification.  No Participant shall receive any payment under the
Plan that is subject to this Section 8 unless the Committee has certified, by
resolution or other appropriate action in writing, that the performance criteria
and any other material terms previously established by the Committee or set
forth in the Plan, have been satisfied to the extent necessary to qualify as
“performance based compensation” under Code Section 162(m).
 
9. Change in Control.
 
(a) Effect of “Change in Control.” Subject to Section 9(a)(iv), and if and only
to the extent provided in the Award Agreement, or to the extent otherwise
determined by the Committee, upon the occurrence of a “Change in Control,” as
defined in Section 9(b):
 
(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in Section
10(a) hereof.
 
(ii) Any restrictions, deferral of settlement and forfeiture conditions
applicable to a Restricted Stock Award, Deferred Stock Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse, and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.
 
(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, deem such performance goals and conditions as having been met as of
the date of the Change in Control.
 
(iv) Notwithstanding the foregoing or any provision in any Award Agreement to
the contrary, if in the event of a Change in Control the successor company
assumes or substitutes for an Option, Stock Appreciation Right, Restricted Stock
Award, Deferred Stock Award or Other Stock-Based Award, then each such
outstanding Option, Stock Appreciation Right, Restricted Stock Award, Deferred
Stock Award or Other Stock-Based Award shall not be accelerated as described in
Sections 9(a)(i), (ii) and (iii).  For the purposes of this Section 9(a)(iv), an
Option, Stock Appreciation Right, Restricted Stock Award, Deferred Stock Award
or Other Stock-Based Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each
 
 
16

--------------------------------------------------------------------------------


 
 
Share subject to the Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award immediately prior to the Change
in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award, for
each Share subject thereto, will be solely common stock of the successor company
or its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion, and its determination shall be conclusive and binding.
 
(b) Definition of “Change in Control”.  Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:
 
(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 9(b), the
following acquisitions shall not constitute or result in a Change in
Control:  (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
 
17

--------------------------------------------------------------------------------


 
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its Related
Entities, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or equity of another entity by the
Company or any of its Related Entities (each a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Business Combination or any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest) beneficially owns, directly or indirectly,
fifty percent (50%) or more of the value of the then outstanding equity
securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the Board of Directors
or other governing body of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
10. General Provisions.
 
(a) Compliance With Legal and Other Requirements.  The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee, may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.
 
 
18

--------------------------------------------------------------------------------


 
(b) Limits on Transferability; Beneficiaries.  No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon).  A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.
 
(c) Adjustments.
 
(i) Adjustments to Awards.  In the event that any extraordinary dividend or
other distribution (whether in the form of cash, Shares or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares subject to or deliverable in respect of outstanding
Awards, (C) the exercise price, grant price or purchase price relating to any
Award and/or make provision for payment of cash or other property in respect of
any outstanding Award and (D) any other aspect of any Award that the Committee
determines to be appropriate.
 
(ii) Adjustments in Case of Certain Transactions.  In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control, any outstanding Awards may be dealt with
in accordance with any of the following approaches, as determined by the
agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving entity; (b) the
assumption or substitution for, as those terms are defined in Section 9(a)(iv)
hereof, the outstanding Awards by the surviving entity or its parent or
subsidiary; (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards; or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Options or Stock Appreciation Rights, shall
be measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction).  The Committee shall give written
notice to all Participants of any proposed
 
 
19

--------------------------------------------------------------------------------


 
 
transaction referred to in this Section 10(c)(ii) a reasonable period of time
prior to the closing date for such transaction (which notice may be given either
before or after the approval of such transaction), in order that Participants
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction).  A Participant may condition his exercise of any Awards upon the
consummation of the transaction.
 
(iii) Other Adjustments.  The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards subject to Section 8(b) hereof to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder.
 
(d) Taxes.  The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
 
(e) Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation (including, without limitation, Code Section 162(m)) or the
rules of any stock exchange or automated quotation system on which the Shares
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to stockholders for approval;
provided that, without the consent of an affected Participant, no such Board
action may materially and adversely affect the rights of such Participant under
 
 
20

--------------------------------------------------------------------------------


 
 
any previously granted and outstanding Award.  The Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted and any Award Agreement relating thereto, except
as otherwise provided in the Plan; provided that, without the consent of an
affected Participant, no such Committee or the Board action may materially and
adversely affect the rights of such Participant under such
Award.  Notwithstanding anything to the contrary, the Committee shall be
authorized to amend any outstanding Option and/or Stock Appreciation Right to
reduce the exercise price or grant price without the prior approval of the
stockholders of the Company.  In addition, the Committee shall be authorized to
cancel outstanding Options and/or Stock Appreciation Rights replaced with Awards
having a lower exercise price without the prior approval of the stockholders of
the Company.
 
(f) Limitation on Rights Conferred Under Plan.  Neither the Plan nor any action
taken hereunder or under any Award shall be construed as: (i) giving any
Eligible Person or Participant the right to continue as an Eligible Person or
Participant or in the employ or service of the Company or a Related Entity;
(ii) interfering in any way with the right of the Company or a Related Entity to
terminate any Eligible Person’s or Participant’s Continuous Service at any time;
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees;
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company including, without limitation, any right to receive dividends or
distributions, any right to vote or act by written consent, any right to attend
meetings of stockholders or any right to receive any information concerning the
Company’s business, financial condition, results of operation or prospects,
unless and until such time as the Participant is duly issued Shares on the stock
books of the Company in accordance with the terms of an Award.  None of the
Company, its officers or its directors shall have any fiduciary obligation to
any Participant with respect to any Awards unless and until such Participant is
duly issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award.  Neither the Company nor any of the
Company’s officers, directors, representatives or agents is granting any rights
under the Plan to any Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or an Award
Agreement.
 
(g) Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan.  Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.  The trustee of such trusts may be authorized to dispose
of trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.
 
(h) Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating
 
 
21

--------------------------------------------------------------------------------


 
 
any limitations on the power of the Board or a committee thereof to adopt such
other incentive arrangements as it may deem desirable including incentive
arrangements and awards which do not qualify under Section 162(m) of the Code.
 
(i) Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(j) Governing Law.  The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws, and applicable federal law.
 
(k) Non-U.S. Laws.  The Committee shall have the authority to adopt such
modifications, procedures and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.
 
(l) Plan Effective Date and Stockholder Approval; Termination of Plan.  The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by stockholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if applicable) and 422, applicable
requirements under the rules of any stock exchange or automated quotation system
on which the Shares may be listed or quoted and other laws, regulations, and
obligations of the Company applicable to the Plan.  Awards may be granted
subject to stockholder approval, but may not be exercised or otherwise settled
in the event the stockholder approval is not obtained.  The Plan shall terminate
at the earliest of (a) such time as no Shares remain available for issuance
under the Plan, (b) termination of this Plan by the Board, or (c) the tenth
(10th) anniversary of the Effective Date.  Awards outstanding upon expiration of
the Plan shall remain in effect until they have been exercised or terminated, or
have expired.
 
(m) Validity of Awards.  Any Award that satisfies the terms of the Plan shall
not be deemed invalid solely because any one or more members of the Committee is
not (i) a “non-employee director” within the meaning of  Rule 16b-3 (or any
successor rule) under the Exchange Act, (ii) an “outside director” within the
meaning of Section 162(m) of the Code and (iii) “Independent”.
 


22